DETAILED ACTION

Response to Amendment
The Amendment filed 5/17/2022 has been entered. 1, 3 and 5-7 remain pending in the application. Claims 2 and 4 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chung Park on 5/26/2022.
The application has been amended as follows: 
“1. (Currently Amended) A tape dispenser comprising: 
a support member; 
a pressurizing member having a spring; 
a rotating shaft rotatably coupled to the support member;
a fixing lever connected with the rotating shaft; and 
a fixing member connected with the rotating shaft and the fixing member rotating by an operation of the fixing lever about an axis of the rotating shaft, 
wherein the pressurizing member is configured to pressurize a tape roll, and the rotating shaft is configured to make contact with the tape roll when the pressurizing member pressurizes the tape roll,
wherein the support member is configured to limit a rotating distance of the fixing member,
wherein, when the tape roll rotates, the rotating shaft is configured to rotate together, and the fixing member is configured to be spaced apart from the tape roll and to rotate only until the fixing member comes into contact with the support member, and
wherein the fixing member is configured to make contact with the tape roll by the operation of the fixing lever.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“support member” as recited in claim 1, line 3 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “support”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “support” preceding the generic placeholder describes the function, not the structure, of the member).
“fixing member” as recited in claim 1, line 9 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “fixing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “fixing” preceding the generic placeholder describes the function, not the structure, of the member).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the generic placeholder or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“pressurizing member” as recited in claim 1, line 9 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “pressurizing”; however, “spring” following “a pressurizing member” is considered sufficient structure to perform the function of applying pressure to the tape as claim in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1, 3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Sundqvist (US 5164038) teaches a tape dispenser (see figure 1) comprising: 
a support member (9); 
a pressurizing member (assembly of 11, 13, 14 and 15) having a spring (15);
a rotating shaft (5) rotatably coupled to the support member (see Figure 3); 
wherein the pressurizing member is configured to pressurize a tape roll (6), and the rotating shaft is configured to make contact with the tape roll when the pressurizing member pressurizes the tape roll (see Figure 3),
when the tape roll rotates, the rotating shaft is configured to rotate together (see Figure 3).
Sundqvist fails to teach a fixing lever connected with the rotating shaft; a fixing member connected with the rotating shaft and the fixing member is rotating by an operation of the fixing lever about an axis of the rotating shaft, wherein the support member is configured to limit a rotating distance of the fixing member, wherein, when the tape roll rotates, the rotating shaft is configured to rotate together, and the fixing member is configured to be spaced apart from the tape roll and to rotate only until the fixing member comes into contact with the support member, and wherein the fixing member is configured to make contact with the tape roll by an operation of the fixing lever.
Luhman (US 5759342) teaches a tape dispenser including a fixing lever (30); a fixing member (32) rotating by an operation of the fixing lever (see Figure 3-4), wherein the support member is configured to limit a rotating distance of the fixing member (via 108, see Figure 6), and the fixing member is configured to be spaced apart from the tape roll and to rotate only until the fixing member comes into contact with the support member (see Figures 3-4), and wherein the fixing member is configured to make contact with the tape roll by an operation of the fixing lever (see Figure 3).
Even if the it would be obvious to one of ordinary skill in the art to combine Sundqvist and Luhman together, the modified device still fail to teach the fixing member is rotating by an operation of the fixing lever about an axis of the rotating shaft.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Sundqvist and Luhman. Thus claim 1 is allowable, claims 3 and 5-7 are allowable by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/23/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724